DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11, 12, 14, and 17-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Freda et al. (US 2019/0320467).

With regard to claims 1 and 17, Freda teaches:  A method, performed by a UE,for handling a two- step Random Access Channel  (paragraph 165:  The second RACH procedure may be an eRACH procedure and/or a 2-step RACH procedure. For example, an eRACH procedure may include two steps.), RACH, procedure, in a wireless communications network, the method comprising: 
when a Random Access, RA, event is triggered (see figure 6: eRACH: paragraphs 145-147 and 150: An eRACH procedure may be triggered. ): 
obtaining a Physical Random Access Channel, PRACH, preamble corresponding to at least one of the RA event and a desired grant size (paragraph 132,138, 220-221, 232 and 374: Control information (e.g., in eMSG0) may include, for example, one or more of the following: (i) a resource indicator, (ii) a preamble index, (iii) power control information TPC, and/or (iv) a grant.),
 by randomly select a preamble mapping to an entry of a Physical Uplink Shared Channel, PUSCH, resource table, providing a required size of a PUSCH resource for the triggered RA event  (paragraphs 132,166, 211, 255-256:
[0254] Data resources may be selected, e.g., based on a preamble. A WTRU may select or determine data resources (e.g. time/frequency) and/or data transmission properties (e.g. numerology, MCS), for example, as a function of a selected preamble and/or a function of selected preamble resources. In an example, a WTRU may be configured with a defined mapping between a preamble sequence/preamble resources and data resources/data transmission properties.
[0255] For example, a WTRU may be provided with an overall set of usable data resources and a defined mapping (e.g. based on a table or list) between each preamble and the corresponding resource block(s) to be used. In an (e.g. another) example, resource block(s) within a provided set of overall resources may be indexed by a preamble sequence number or preamble index of the selected preamble. ), 
obtaining a grant from the PUSCH resource table based on the obtained PRACH preamble, which grant comprises an indication of a PUSCH resource to use for a Msg 3 transmission in Uplink, UL, in the table, (paragraphs 132, 143-144:
[0143] A grant (e.g. in a DCI and/or RRC message) may be received (e.g. in control signaling) by a WTRU. The grant may be associated with the transmission of eMSG1. The grant may be for the transmission of eMSG1. The grant may (e.g. alternatively) be for the transmission of a data portion of eMSG1. Preamble transmission may be performed according to other information received in the control signaling, such as according to other parameters, e.g., as described herein. For example, a WTRU-dedicated grant may be indicated (e.g. for dedicated signaling) or a contention-based grant (e.g. for shared signaling).
[0144] In an example of network (NW)-controlled contention a WTRU may have one or more autonomous triggers. For example, a WTRU may determine that it has data available for transmission. The data transmission may be applicable to an eRACH procedure. The WTRU may decode a downlink control channel, for example, using a shared RNTI (e.g. CB-eRACH-RNTI). The WTRU may decode a DCI that may include dynamically scheduled system-specific ePRACH parameters (e.g. and an associated grant and/or set of PRBs for the data portion). The WTRU may initiate a transmission of a preamble, e.g., using the determined ePRACH resources, and a transmission of the data portion, e.g., using the received grant and/or subset of PRB(s). )

each PUSCH resource entry in the table being associated with at least one of the following characteristics: indices for associated cells, Bandwidth Parts (BWPs), or channels; a time period that the grant is valid since the PUSCH transmission starts; one or more HARQ process IDs that are associated with the corresponding PUSCH transmissions; and maximum times allowed for HARQ retransmissions  (paragraphs 206 and 209-211: 
[0206] A DCI (e.g. its contents) may contain the information, which may be used by a WTRU during the performance of a eRACH procedure. Information may comprise, for example, one or more of the following: (i) transmission properties of a preamble, such as numerology, preamble sequence, code, transmit power, etc.; (ii) transmission properties of data, such as MCS, scrambling code/pattern, transmit power, etc.; (iii) resources to use for preamble sequence; (iv) resources for a data part; (v) association rules between preamble resources and data resources, such as an index to a table of predefined association rules, a time and/or frequency offset between them or other parameters that may define an association rule and/or (vi) properties associated with retransmission, such as retransmission delay, power ramping, maximum number of HARQ retransmissions, HARQ process number, etc.
 [0209] A relationship between preamble and data may be in a time domain. For example, a start time of a transmission of a preamble and a start time of a transmission of a data portion may be offset from each other by a specific amount of time. A start time may correspond to a first symbol of a slot, mini-slot, a subframe or to a specific symbol thereof (e.g. first symbol of a corresponding PRB region that may, for example, not be dedicated to control signaling). A relationship (e.g. offset) may be equal to zero, for example, when transmission of a preamble and a data portion may be continuous in time. This may, for example, facilitate blind decoding of data in a receiving node from a priori knowledge of timing of a transmission of a data portion, e.g., as may be indicated by a preamble.).




    PNG
    media_image1.png
    539
    726
    media_image1.png
    Greyscale
  

With regard to claims 2 and 18, Freda teaches:  obtaining the PUSCH resource table comprising a plurality of PUSCH resources, wherein each PUSCH resource out of the plurality of PUSCH resources corresponds to a preamble assigned for the two-step RACH procedure (see figure 6, paragraphs 205-209).  
With regard to claims 3 and 19, Freda teaches:  wherein the method further comprises: transmitting, to a network node, the obtained PRACH preamble and a Msg 3 in the same transmission (paragraphs 132, 209, and 405).  
With regard to claims 4 and 20, Freda teaches:  wherein the step of transmitting  further comprises: transmitting, to the network node, the obtained PRACH preamble on a next available PRACH occasion, wherein the PRACH occasions may be predetermined (paragraphs 205 and 286: next occurrences and 2 step process can be repeated).  
With regard to claims 5 and 21, Freda teaches: wherein the step of transmitting  further comprises: transmitting the Msg 3 on the PUSCH resource indicated by the grant obtained from the PUSCH resource table (paragraphs 132, 209, and 405: see figure 6: shortened UL data transmission).  
With regard to claims 6 and 22, Freda teaches:  wherein the step of obtaining the PRACH preamble at least one and a power allocated for PUSCH transmissions, and wherein the step of obtaining the grant from the PUSCH resource table 
[0133] A WTRU may initiate an eRACH procedure 600. A network may initiate an eRACH procedure 600 using, for example, eMSG0 (e.g., NR-PDCCH order or L3/RRC). Message eMSG0 may include control information.
[0138] Control information (e.g., in eMSG0) may include, for example, one or more of the following: (i) a resource indicator, (ii) a preamble index, (iii) power control information TPC, and/or (iv) a grant. ). 
.    

With regard to claims 7 and 23, Freda teaches: wherein the step of obtaining the PRACH preamble at least one and a power allocated for PUSCH transmissions, and wherein the step of obtaining the grant from the PUSCH resource table 
With regard to claim 8, Freda teaches: wherein the step of obtaining  the PUSCH resource table comprises receiving at least one of a PDCCH order and an RRC signalling comprising the PUSCH (paragraphs 220, 269 and 306: 
[0306] A reception window length may be determined, for example, based on a synchronization sequence. A WTRU may determine the length of a reception window, for example, based on a synchronization sequence detected by the WTRU. For example, a determination may be made by a WTRU based on the identity of synchronization sequence. A synchronization sequence may correspond to a sequence with the largest received power at a WTRU. The identity of a sequence may be encoded, for example, using sequence pattern, timing and/or other physical properties associated with the sequence. A WTRU may determine reception window length, for example, using a lookup table of reception window length associated with synchronization sequence identity. A lookup table may be preconfigured in a WTRU, configured by network signaling or may be part of an access table obtained by the WTRU from a network. )
 .


With regard to claims 11 and 24, Freda teaches:  A method performed by a network node, for handling a two-step Random Access Channel, RACH, procedure in a wireless communications network, the method comprising: sending  to a user equipment, UE,  any one of: a Physical Downlink Control Channel, PDCCH, order and a Radio Resource Control, RRC, signaling (paragraphas 132-135: eMsG0),  the any one and the RRC signalling is triggering a Random Access, RA (paragraphs 132-140), and 
the any one of the PDCCH order  and the RRC signalling comprises a Physical Random Access Channel, PRACH, preamble index and at least one  of an indication pointing to a Physical Uplink Shared Channel, PUSCH, resource, a Modulation and Coding Scheme, MCS, and a power allocated for PUSCH transmissions (paragraphs 132-133, 136, 138-143 and 206: 
[0138] Control information (e.g., in eMSG0) may include, for example, one or more of the following: (i) a resource indicator, (ii) a preamble index, (iii) power control information TPC, and/or (iv) a grant.), 
and receiving from the UE  a transmission (eMSG1) comprising both a PRACH preamble and a Msg 3, the PRACH preamble and Msg 3(uplink data)  being received in the same sub frame (paragraphs 132, 147-149, 207 and 405: UE sending preamble and data )
the Msg3 being received on a PUSCH resource indicated by a grant obtained from a PUSCH resource table based on the indication sent to the UE, and, in the table, each PUSCH resource entry in the table being associated with at least one of the following characteristics:  indices for one of associated cells, Bandwidth Parts (BWPs), and channels; a time period that the grant is valid since the PUSCH transmission starts; one or more HARQ process IDs that are associated with the corresponding PUSCH transmissions; and maximum times allowed for H A RQ retransmissions (paragraphs 206-207 and 254-255: 
[0206] A DCI (e.g. its contents) may contain the information, which may be used by a WTRU during the performance of a eRACH procedure. Information may comprise, for example, one or more of the following: (i) transmission properties of a preamble, such as numerology, preamble sequence, code, transmit power, etc.; (ii) transmission properties of data, such as MCS, scrambling code/pattern, transmit power, etc.; (iii) resources to use for preamble sequence; (iv) resources for a data part; (v) association rules between preamble resources and data resources, such as an index to a table of predefined association rules, a time and/or frequency offset between them or other parameters that may define an association rule and/or (vi) properties associated with retransmission, such as retransmission delay, power ramping, maximum number of HARQ retransmissions, HARQ process number, etc.
[0207] An enhanced message 1 (eMSG1) may be provided. In an example, a WTRU may transmit data combined with a preamble sequence that may be disjointed in time/frequency or combined with a preamble (e.g. prepending a preamble sequence to a data transmission). ).  

With regard to claims 12 and 25, Freda teaches:  wherein the method further comprises: sending to the UE , subsequent to receiving the transmission comprising both a PRACH preamble and a Msg 3, a transmission comprising a Timiing Advance. TA. and a Msg 4 for contention resolution  (paragraphs 130, 290, 331 and 335

 [0290] An enhanced Message 2 (eMSG2/eRAR) may be provided. A WTRU may (e.g. following a transmission that may include a preamble) receive an enhanced random access response (eRAR) from a network.
[0331] An eRAR may include, for example, uplink timing information (e.g. a Timing Advance Command (TAC) or an indication whether the WTRU is timing aligned).
[0335] An eRAR may include, for example, contention-resolution information. An eRAR may contain an indication whether a contention (e.g. during transmission of eMSG1) was detected and may indicate information to be used by the WTRUs in question to resolve the contention. This may consist of information contained in a WTRU's transmission, such as a WTRU ID that may have been transmitted by the WTRU in eMSG1. Information may (e.g. also) consist of an echo of a portion of the data transmitted by the WTRU, e.g. when successfully decoded. Information may (e.g. also) consist of an indication of a detected transmit power/path loss/antenna parameters/beamforming parameters that may be associated with a WTRU's transmission (e.g. determined from decoding eMSG1 from the WTRU). ).  
With regard to claim 14, Freda teaches:  wherein the method further comprises: sending at least one of a PDCCH order  and an RRC signalling comprising the PUSCH resource table (paragraphs 220, 269 and 306). 

Conclusion





The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Yi (US 2020/0337068: see figure 7).
Jeon et al. (US 2018/0279375: see figure 20)
Sivanesan et al. (US 2018/0220452: see figure 5)
Sun et al. (US 2015/0289292: see figure 4)



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




2/11/2022
/MARCUS SMITH/           Primary Examiner, Art Unit 2419